 



Exhibit 10.12

(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]


Amsterdam, March 1st 2007



Employment Agreement
Between:
     WRIGHT MEDICAL NETHERLANDS B.V.

  •   a private company with limited liability,     •   incorporated under the
laws of the Netherlands,     •   and having its registered office at Commerce
Parc — Gebouw B, 6th floor — Krijgsman 11 — 1186 DM Amstelveen — The Netherlands
    •   hereafter referred to as “The Employer”,     •   represented by Mr Gary
HENLEY, in the capacity of Chief Executive Officer for Wright Medical Technology
Inc.

And :
     Mr Paul KOSTERS

  •   domiciled at     •   born     •   hereafter referred to as “The Employee”

Whereas :
As a Dutch citizen the Employee has entered into the employment by Wright
Cresmacoli Ortho N.V. in Belgium as of 19 May 2005, because by then no group
company had been incorporated in the Netherlands, yet. The parties explicitly
agreed that once the Dutch group company would have been incorporated he would
enter into an employment agreement with that Dutch subsidiary. The parties
agreed that the
Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
1 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

Employee would sign an employment agreement at the Dutch subsidiary by the time
it was incorporated.
The parties hereto wish that the terms and conditions of employment be recorded
in writing.
It has been agreed as follows :
Article 1 : Job position, location and professional mobility

1.   The Employee will be employed by the Employer as President for Europe,
Middle-East and Africa.       Without prejudice to the applicable legal and
regulatory provisions, the Employee accepts that his tasks and responsibilities
should be adapted from time to time according to the Employer’s needs and/or
other associated companies, taking into account the experience and
qualifications of the Employee.

2.   Within the framework of the Agreement, and without any further specific
proxy the Employee will not be authorized to legally represent and/or bind the
Employer.

3.   The Employee will be based in the Netherlands.       The Employee
acknowledges and accepts that the place of work is not in his view an essential
element of this agreement (hereafter referred to as “the Agreement”), given that
the execution of his tasks and responsibilities require considerable travel in
particular within Europe and to the United States of America and the rest of the
world. Moreover, the Employee agrees to carry out both short and long-term tasks
abroad on a regular basis.       The Employee expressly acknowledges that the
required mobility constitutes an essential element of the Agreement.       The
Employer will be entitled to change the place of work after consultation with
the Employee according to business and financial requirements.

4.   The Employee acknowledges and accepts that the right of the Employer to put
his experience and qualifications at the disposal of other associated companies
in Europe constitutes an essential condition of the Agreement. Such tasks shall
be governed by the

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
2 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

terms and conditions contained in the Agreement and shall not entitle the
Employee to any further remuneration.

5.   If the Employee is working in a non-office environment he has to meet ARBO
regulations. The Employer will facilitate, inform and instruct the Employee
about these regulations. The Employee is obliged to inform the Employer when
those requirements are not met and to take necessary action for improvement.

Article 2: Commencement, seniority, term and termination:

1.   The Employee has begun his employment as from November 15th 2005 and has
been entered into for an indefinite period of time.

2.   The Agreement shall terminate without notice being required, at the
pensionable age of the Employee.

3.   The Agreement may be terminated by either party as per the last day of any
calendar month by written notice to the other party, observing a (3) months
notice period for the Employee and a (6) months notice period for the Employer.

4.   For the execution of this Agreement, the seniority acquired by the Employee
with his former employer (since May 19th 2005) will be taken into consideration
insofar as the former Employer was an entity of the Wright Medical group (Wright
Cremascoli Ortho N.V., now become Wright Medical Belgium N.V.).

Article 3: Working time

1.   The Employee acknowledges and accepts that he holds a managerial position
and that, given the nature of his position, he is expected to work the time
necessary to best achieve his work, which implies that he will work, at the very
least, a minimum of 38 hours a week.

2.   Given his managerial function, it is normally expected that in carrying out
his tasks and responsibilities the Employee will work additional hours to those
minimum working hours mentioned above, including Saturday and/or Sunday.

3.   The Employee acknowledges and accepts that his monthly remuneration, as
defined in the Agreement, constitutes adequate compensation for such additional
services and/or overtime hours. For this reason, no additional proportional
remuneration, nor any

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
3 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

overtime payment or compensatory leave, will be due for these additional
services and/or overtime.
Article 4: Remuneration

1.   The Employee shall receive a salary of € 190.000,00 (in words: one hundred
ninety thousand euros) gross per year, to be paid in twelve equal monthly
instalments payable in arrears on the last day of every calendar month.       In
addition, the Employee shall be entitled to holiday allowance of 8% of the gross
salary received in twelve months preceding the month of payment, such allowance
to be paid on the last day of the month of May in any calendar year. In the
event of termination of the Agreement, the Employee shall receive a pro rata
part of the holiday allowance that has accrued up to the date of termination.  
    The total annual gross remuneration including the holiday allowance will
therefore amount to € 205.200,00 (in words: two hundred five thousand and two
hundred euros).

2.   In addition, at the sole discretion of the Employer the Employee is
eligible for an annual bonus for a gross amount of 45% of annual remuneration at
target (i.e. the annual remuneration including the holiday allowance) determined
exclusively on the basis of the services rendered and objectives achieved. The
decision concerning the objectives to be achieved, the payment and size of the
bonus is taken annually at the discretion of the Employer.

3.   Under no circumstances shall the Employee consider the payment of such
amounts an acquired right.       Any decision made by the Employer concerning
such a bonus shall only be valid for the period determined by the Employer and
shall be paid for this period only, in accordance with the conditions stipulated
by the Employer.

4.   The Employee expressly accepts that the payment of his remuneration and any
potential bonus, less all legal and contractual withholdings, shall be paid into
his bank account.

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
4 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

Article 5: Tax consulting allowance
The Employer will reimburse the personal tax consulting costs incurred by the
Employee resulting from this employment contract, up to a maximum amount of €
7.000,00 per year including VAT.
Article 6: Company car
The Employer shall put a car at the disposal of the Employee. But the Employee
may also choose to be granted a monthly car allowance of an equivalent value.
All conditions related to this benefit (type of car, budget, costs borne by the
Employer, etc ...) are in compliance with the Company Car policy applicable in
the Netherlands.
Article 7: Expense allowance and reimbursement
Taking into account his job role and responsibilities, the Employer will receive
a monthly lump sum indemnity amounting to € 200, to cover any professional
expenses he incurs.
This lump sum indemnity will cover the expenses incurred by the Employee in the
execution of his work, including (but not limited to) :

  •   Representation costs in case of events with clients;     •   Certain
travel costs (i.e. underground, toll, taxi, etc.);     •   Costs related to
undertaking work tasks (costs of parking, telephone costs, etc.);     •   Costs
incurred for affiliation cards, tips, little gifts, etc.;     •   Costs related
to the Employee’s information/documentation (newspapers, etc.);     •   Costs of
attending to technical events and general training, taking into account the
Employee’s socio-professional position.

This lump sum indemnity, granted to the Employee as reimbursement of
professional expenses, does not however cover costs that are otherwise
reimbursed to the Employee.
The Employee undertakes to provide the Employer with receipts for these
professional expenses as evidence of their existence and details of the costs
incurred.
Neither the lump sum indemnity nor any other compensation for expenses will be
paid during any period in which the Employee has been ordered to refrain from
active duty for whatever reason and/or for a period longer than one month
consecutive due to illness, disablement or any other reason for inactive status.
Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
5 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

Unusual professional expenses incurred by the Employee, that are not covered by
the lump sum indemnity mentioned above shall be reimbursed by the Employer to
the Employee provided that they have been approved by the Employer.
These professional expenses, if accepted by the Employer, shall be reimbursed on
the basis of receipts produced by the Employee at the end of each month.
Article 8: Pension
The Employer contributes 12% of the Employee’s gross annual remuneration (gross
annual remuneration as mentioned in article 4.1, including holiday allowance)
into the employees pension fund. This pension fund will be in accordance with
article 2 paragraph 4 under C of the Pensions and Savings Funds Act (Pensioen-
en Spaarfondsenwet).
Article 9: Holidays
For each full calendar year during which employment continues, the Employee
shall be entitled to 25 working days holiday with full pay. If the Employee
performed work during only a part of the year, the number of days of holiday
will be calculated proportionately.
The Employee must timely inform the Employer, in writing, of his wishes with
respect to the beginning and end of his holiday period.
Contrary to article 7:638 Civil Code (Burgerlijk Wetboek), the Employer will
decide, in consultation with the Employee, upon the commencement and termination
of the holiday periods.
Article 10: Sick leave

1.   If the Employee is prevented by sickness from performing the contracted
work, the Employee shall be entitled, during a period not exceeding 104 weeks
calculated from the third day of the incapacity for work until no later than the
termination of employment, to 70% of the gross salary which applied in the
period immediately preceding the incapacity for work, insofar as the salary does
not exceed the maximum daily pay referred to in Section 9 (1) of the Social
Insurance Coordination Act.

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
6 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

2.   The periods during which the Employee is prevented by sickness from
performing his duties shall be aggregated if the interval between these periods
is less than four weeks.

3.   The Employee must strictly comply with the guidelines and instructions
given by or on behalf of the Employer regarding sick leave, like, but not
restricted to:

  •   The Employee shall be obliged to report his illness immediately and before
09:00 hours on the day on which he becomes ill. This obligation applies also in
case of illness during a holiday. If requested, the Employee is obliged to
submit a declaration of an authorized medical note which indicates the beginning
and the expected duration of the illness;     •   The recovery report should be
undertaken forthwith;     •   In the event that an Employee reports himself
sick, he is obliged to report his treatment address and he is obliged to be
contactable to the Employer;     •   The Employee is obliged to obey a call from
the qualified medical practitioner and to provide a medical and all the other
relevant documents which are important to determine his illness and the duration
of the illness;     •   The Employee is obliged to give assistance to every
request from the doctor to cooperate on all the necessarily medical researches;
    •   The Employee is obliged to comply with a reasonable request from the
Employer for reintegration.

4.   On pain of forfeiture of his entitlement to continue the payment of salary
pursuant to the Agreement, the Employee must strictly comply with the guidelines
and instructions given by or on behalf of the Employer regarding sick leave.

Article 11: Exclusivity

1.   The Employee agrees to devote all of his working time and all of his
efforts exclusively to the interests of the Employer and, during the present
employment contract, to accept no other employment or exercise any other
external professional activity to that of the Employer, which is paid or unpaid,
directly or indirectly, without the prior written consent of the Employer,
whether or not similar to the services of those rendered to the Employer and
whether or not exercised at the same time as the services rendered to the
Employer.

2.   During his employment, the Employee shall not be permitted to have or carry
out whatsoever, whether directly or indirectly, any interests in companies
pursuing activities in competition with or similar or related to the activities
of the Employer and/or affiliated companies of the Employer, or any interest in
companies who are

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
7 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

business associates of the Employer and/or affiliated companies of the Employer,
unless the shares are traded on a recognised stock exchange.

3.   The Employee undertakes to display professional and loyal behaviour under
all circumstances. In particular, he is formally prohibited, directly or
indirectly, from soliciting, accepting or receiving any offer, promise, gift,
present, commission, reduction, premium or remuneration of any type from any
third party with a business relationship or any other relationship with the
Employer or companies affiliated with the Employer, without of the prior
agreement of the Employer. Any failure by the Employee to respect the present
provision may be considered as a serious fault justifying immediate termination
of the Agreement without notice, without prejudice to the right of the Employer
to prosecute the Employee and/or any third person concerned, notably for any
(criminal) violation.

Article 12: Confidentiality

1.   The Employee acknowledges that he has no knowledge prior to commencing work
in the service of the Employer of information of a confidential or secret nature
concerning the commercial activities of the Employer and/or any other company
with which the Employer maintains commercial relations.

2.   The Employee acknowledges that information of a confidential or secret
nature concerning the commercial activities of the Employer and/or any other
company with which the Employer has commercial relations, is to remain strictly
confidential and secret and that it is precious, special and unique to the
Employer, and of great value to him.

3.   The Employee recognizes that the Employer has provided him with a copy of
the confidentiality and inventions agreement, which is applicable at this
particular moment in time, albeit subject to occasional modifications. A copy of
this confidentiality and inventions agreement is included in the present
agreement documentation. The Employee explicitly expresses his consent to the
totality of the provisions of this agreement.

4.   Without prejudice to legal prohibitions on revealing the above mentioned
information, the Employee undertakes to keep secret and neither use nor allow
the use of, nor render public, communicate or divulge, directly or indirectly,
totally or partially, at any time, either during his employment or subsequently,
whatever the reason for the termination, whatever the circumstances, aim or
reason, any manufacturing or trading secrets or any other secret information, or
information of which he could reasonably understand that it was secret, whatever
its importance, which comes to his knowledge during his employment by the
Employer, such as information concerning the

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
8 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

activities, suppliers, customers, organisation and personnel of the Employer,
and in particular lists of customers, price lists and other conditions of sale
and working methods.

5.   On suspension or termination of the Agreement with the Employer, for
whatever reason, as well as at any time and at the first request of the Employer
during the period of employment, the Employee shall immediately return all
originals, copies and/or summaries of documents, reports, files, computer
programmes, diskettes, notes, lists, notepaper, correspondence, samples and any
other similar information and/or any equivalent information carriers directly or
indirectly dealing with the Employer or his business, irrespective of whether
they were received from the Employer or constituted by the Employee, as well as
any other items that have been received for the execution of his work.

6.   The above-mentioned documents and objects shall always remain the exclusive
property of the Employer. Moreover, the Employee agrees not to make or keep
copies of any of the above and will confirm to the Employer, at the end of the
Agreement, that no copy has been made or kept.

7.   Any violation, however small, of the above-mentioned obligations during the
term of the Agreement, shall constitute a serious fault justifying immediate
termination of the Agreement, without notice. In the event that the Employee
commits any breach of this article, he shall immediately forfeit to the Employer
a payable penalty of EUR 10.000,00 for each such breach, to be increased by EUR
500,00 for each day that such a breach continues, without prior notice or
judicial intervention being required and entirely without prejudice to the
Employer’s right to demand full compensation for the loss actually suffered by
it and/or to demand specific performance. Article 7:650, sections 3,4 and 5 of
the Dutch Civil Code are not applicable to the Agreement. Payment of the penalty
referred to above shall not release the Employee from his obligations specified
in the Agreement.

8.   Any measure taken by the Employer against the Employee in the context of
the present provision shall not prejudice any (criminal) proceedings against the
Employee or any third party.

Article 13: Industrial and intellectual property

1.   Unless parties have otherwise explicitly agreed in writing, all
intellectual property rights which have occurred, developed, been created or
otherwise realized under the fulfilment of the Agreement (regardless of whether
with or without the instructions of the Employer), belong exclusively to the
Employer. Intellectual property rights shall

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
9 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

mean (but are not limited to) all copyrights, patent rights, design rights,
trademark rights, trade name rights and database rights worldwide, vested in
ideas, designs, creations, methods, researches, communications, know how and
other objects and products protectable by intellectual property.

2.   Insofar as necessary, in signing this Agreement, the Employee hereby fully
transfers in advance to the Employer all copyrights and/or neighbouring rights
resulting from the fulfilment of this Agreement which the Employee could assert
against the Employer. Insofar as required, the Employee shall, upon Employer’s
first request, fully cooperate with any overt act in order to effect such a
transfer.       With regard to all activities under the Agreement, the Employee
irrevocably waives now for then all his rights as mentioned in article 5,
paragraph 1 (under a, b and c) of the Dutch Neighbouring Rights Act and his
rights as mentioned in article 25, paragraph 1 (under a, b and c) of the Dutch
Copyright Act.

3.   The Employee must guarantee that he is free to transfer all rights as
mentioned in this article, as well as to authorise its exploitation without
prejudicing the rights of any third party.

4.   The Employee undertakes to communicate immediately and fully to the
competent department within the company any result, as described in point 1 of
this article, accompanied by any document or information, of whatever nature,
certifying the outcome of the said result. The Employee also undertakes to
provide any assistance to the Employer to defend and protect the said rights and
interests before the courts or in any judicial or non-judicial procedure, as
well as to help the Employer to ensure and prove the validity of the transfer of
the said rights and interests. For this purpose, the Employee shall notably lend
support to the Employer by providing him with any document or information, as
well as by completing any required formality. The Employee shall supply the
Employer with any useful documentation in his possession or any useful
information for the protection, exploitation and transfer of these rights and
interests.

5.   The transfer, as defined in point 1 of this article, includes, mainly but
not exclusively, all features and rights, in their broadest extent, attached to
the copyright (author’s right) or similar rights (neighbouring right), including
the right to reproduce and the right to communicate to the general public,
through any known or as yet unknown form of exploitation on the date of
conclusion of the Agreement, whatever the technical means employed for its
exploitation.

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
10 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

6.   The transfer as defined in point 1 of this article is definitive,
irrevocable and worldwide. The Employer, for his part, is free to transfer or
licence the said rights and/or interests.

7.   The Employee acknowledges and accepts that any indemnity or compensation
for the transfer is already included in the salary paid by the Employer, and
that the said salary constitutes sufficient and adequate compensation for the
transfer considered.

8.   The Employee recognizes that the Employer has provided him with a copy of
the confidentiality and inventions agreement, which is applicable at this
particular moment in time, albeit subject to occasional modifications. A copy of
this confidentiality and inventions agreement is included in the present
agreement documentation. The Employee explicitly expresses his consent to the
totality of the provisions of this agreement.

Article 14: Non-competition clause

1.   At the discretion of the Company, for any period up to one year after
termination of the Agreement for which the Company provides to the employee the
remuneration and benefits provided for in Articles 4.1 and 6, the Employee shall
not (without prior written approval of the Employer) be permitted to undertake
any of the following in the Netherlands or in the geographical area under his
responsibility at the termination of the contract :

  (i)   to work for or be involved with, in any manner, directly or indirectly
and whether paid or unpaid, any person, organization or company pursuing
activities in competition with or similar or related activities to that of the
Employer and/or the companies affiliated with the Employer, or to have or take
any interest in such person, organization or company;     (ii)   to maintain in
any manner whatsoever, whether directly or indirectly, business contacts with
any person, organization or company with whom during the last two years
preceding the termination of the employment the Employer has had any business
contacts.     (iii)   to induce present employees of the Employer and/or
affiliated companies with the Employer or persons who, in the period of two
years preceding the termination of the employment, have been or were employed by
the Employer and/or companies affiliated with the Employer to terminate their
employment and/or to hire such present of former employees.

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
11 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

2.   In the event that the Employee commits any breach of this article, the
Employee shall repay the Employer all compensation paid to him under subsection
1 of this article, forfeit any remaining compensation to be paid in accordance
with subsection 1 of this article, and immediately pay the Employer a penalty of
EUR 10.000,00 for each such breach, to be increased by EUR 500,00 for each day
that such breach continues, without prior notice or judicial intervention being
required and entirely without prejudice to the Employer’s right to demand full
compensation for the loss actually suffered by it and/or to demand specific
performance.

3.   Article 7:650, sections 3, 4 and 5 of the Dutch Civil Code are not
applicable to the Agreement.

4.   Payment of the penalty referred to above shall not release the Employee
from his obligations specified in the Agreement.

5.   Any violation of this clause during the execution of the Agreement may be
considered as a serious misdemeanour resulting in immediate termination of the
Agreement without notice.

Article 15: Legislation applicable and competent jurisdiction

1.   The Agreement is governed by Dutch law and any dispute concerning the
interpretation, execution and/or termination of the present contract must be
resolved under Dutch law.

2.   The labour jurisdictions of the Netherlands have exclusive rights covering
any dispute concerning the interpretation, execution and/or termination of the
Agreement.

     Article 16: Indivisibility of the provisions and replacement of prior
agreements

1.   If any provision of the Agreement or part of a provision is declared null
and void or contrary to a mandatory law in force, the remaining provisions shall
not be made automatically null and void and shall consequently retain their
validity.

Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
12 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

2.   The Agreement replaces all other agreements, settlements and/or
undertakings between the Employee and the Employer wherever the Agreement
conflicts with the contents of such agreements, settlements and/or
understandings.

Article 17: Evolution of the agreement and tax and social security issues

1   The Employer reserves the right to alter the provisions of the Agreement,
inasmuch as such is reasonable and follows from pressing reasons (“zwaarwichtige
belangen”) for the Employer.

2   All wage tax and social security contributions which an employer must
withhold by Dutch tax law from his employees salary and pay to the relevant
authorities shall be so withheld from and paid in respect of all amounts to be
paid to the Employee under the Agreement, unless it follows from the nature of
the payment that it may be made tax-free.

3   If at any time it is determined by the Dutch Inland Revenue and/or Social
Security Authorities that any payment to be made to the Employees pursuant to
the Agreement is wholly or partly subject to the levy of wage/income tax and/or
social security contributions, the compulsory deductions shall be made and
charged and debited to the Employee. As from such time as the amount of the
relevant future payment pursuant to the Agreement shall be reduced to the level
at which such payment may be tax-free.

The Employee acknowledges having received an original copy of the Agreement,
duly signed by all parties.
Concluded in two original copies, one to be given to the Employee and the other
to be kept by the Employer.
Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
13 / 14

 



--------------------------------------------------------------------------------



 



(LOGO) [g12946g1294610.gif] (LOGO) [g12946g1294611.gif]

The Employer :
Mr Gary HENLEY (*)
Chief Executive Officer for Wright Medical Technology Inc.
                /s/ Gary D. Henley                
The Employee:
Mr Paul KOSTERS (*)
                /s/ Paul R. Kosters                
(*) The parties precede their signature with the words “read and approved” and
initial each of the preceding pages
Employment contract between Mr Paul KOSTERS
and the company WRIGHT MEDICAL NETHERLANDS B.V.
14 / 14

 